Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 07/08/2019. Claims 29-46 are pending. 

Preliminary Amendment
The preliminary amendment submitted on 07/08/2019 is acknowledged and considered accordingly.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 07/08/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 29-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180132258 A1 to Andou et al., (hereinafter Andou) in view of  US 20140341192 A1 to Venkob et al., (hereinafter Venkob).

Regarding claim 29. An apparatus of an evolved NodeB (eNB), comprising:
one or more baseband processors to encode measurement gap configuration information
including a measurement gap configuration information element MeasGapConfig to configure a
network controlled small gap (NCSG) pattern for a user equipment (UE) device
 (Andou: See para[0070] for eNB performing gap configuration for a UE by using an measGapConfig information element, wherein the time gap is for 6 ms, with “a gap pattern” of 40 ms or 80 ms (e.g., small gap pattern).  See also para[0143] for using smaller gaps to realize efficient communication and gap configuration.)

 and the UE is not configured with a primary secondary cell (PSCELL); and
(Andou: See para[0061] for PSCELL being part of SCells which is part of MeNB and not eNB that performs the function of gap configuration and setting )

a memory to store the measurement gap configuration information.
(Andou: See para[0189] for eNB having CPU and memory)

Although Andou teaches eNB configuring UE using MeasGapConfig information element, however, it does not teach specifically that such request is first comes from UE to eNB as understood in:

if the UE requires an NCSC

However, in a similar field, Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting. (Venkob: See para[0090])

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])
Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 30. The apparatus of claim 29, wherein the NCSG pattern comprises a single
NCSG pattern with a constant repetition period for the UE if no measurement gap is configured
among a primary cell and one or more secondary cell subframes.
(Andou: See Fig. 1 for displaying a small pattern configured within the subframes for PCell and SCell that can be repeated)

Regarding claim 31. The apparatus of claim 29, wherein the NCSG pattern comprises NCSG
Pattern ID #0 on one or more serving carriers where a measurement gap is not configured if Gap

component carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.  It is understood that in can be done under any criteria as needed.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])


Regarding claim 32. The apparatus of claim 29, wherein the NCSG pattern comprises NCSG
pattern ID #1 on one or more serving carriers where a measurement gap is not configured if Gap
Pattern ID #1 is configured on some but not all serving carriers including a primary component
carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)
Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 33. The apparatus of claim 29, wherein no NCSG pattern is configured if a measurement gap pattern is configured on all serving carriers including a primary component
carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 34. An apparatus of a user equipment (UE), comprising:

including a measurement gap configuration information element MeasGapConfig to configure a
network controlled small gap (NCSG) pattern for the UE (Andou: See para[0070] for eNB performing gap configuration for a UE by using an measGapConfig information element, wherein the time gap is for example 6 ms, with “a gap pattern” of 40 ms or 80 ms (e.g., small gap pattern).  See para[0143] for using smaller gaps to realize efficient communication and gap configuration.)

and the UE is not configured with a primary secondary cell (PSCELL ); and
(Andou: See para[0061] for PSCELL being part of SCells which is part of MeNB and not eNB that performs the function of gap configuration and setting )

a memory to store the measurement gap configuration information.
(Andou: See para[0189] for eNB having CPU and memory)
Although Andou teaches eNB configuring UE using MeasGapConfig information element, however, it does not teach specifically that such request is first comes from UE to eNB as understood in:

if the UE requires an NCSG

However, in a similar field, Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting. (Venkob: See para[0090])

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])
Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
(Venkob: See para[0090])

Regarding claim 35. The apparatus of claim 34, wherein the NCSG pattern comprises a single
NCSG pattern with a constant repetition period for the UE if no measurement gap is configured
among a primary cell and one or more secondary cell subframes.
(Andou: See Fig. 1 for displaying a small pattern configured within the subframes for PCell and SCell that can be repeated)

Regarding claim 36. The apparatus of claim 34, wherein the NCSG pattern comprises NCSG
Pattern ID #0 on one or more serving carriers where a measurement gap is not configured if Gap
Pattern ID #0 is configured for the UE on some but not all serving carriers including a primary
component carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap (Venkob: See para[0090])

Regarding claim 37.  The apparatus of claim 34, wherein the NCSG pattern comprises NCSG
pattern ID #1 on one or more serving carriers where a measurement gap is not configured if Gap
Pattern ID #1 is configured on some but not all serving carriers including a primary component
carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)
Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 38. The apparatus of claim 34, wherein no NCSG pattern is configured if a
measurement gap pattern is configured on all serving carriers including a primary component
carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)
Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 39. One or more machine-readable media having instructions stored thereon that,
when executed by an evolved NodeB (eNB), result in:
encoding measurement gap configuration information including a measurement gap
configuration information element MeasGapConfig to configure a network controlled small gap
(NCSG) pattern for a user equipment (UE) device 
(Andou: See para[0070] for eNB performing gap configuration for a UE by using an measGapConfig information element, wherein the time gap is for example 6 ms, with “a gap pattern” of 40 ms or 80 ms (e.g., small gap pattern).  See para[0143] for using smaller gaps to realize efficient communication and gap configuration.)

and the UE is not configured with a primary secondary cell (PSCELL ); and
(Andou: See para[0061] for PSCELL being part of SCells which is part of MeNB and not eNB that performs the function of gap configuration and setting )

causing the measurement gap configuration information to be transmitted to the UE in a
radio resource control (RRC) connection reconfiguration message.
(Andou: See para[0070] for RRCConncetionReconfiguration for transmitting measurement gap configuration to UE)

Andou teaches eNB configuring UE using MeasGapConfig information element, however, it does not teach specifically that such request is first comes from UE to eNB as understood in:

if the UE requires an NCSG

However, in a similar field, Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting. (Venkob: See para[0090])

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])
Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 40. The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises a single NCSG pattern with a constant repetition period for the UE if no
measurement gap is configured among a primary cell and one or more secondary cell subframes.
(Andou: See Fig. 1 for displaying a small pattern configured within the subframes for PCell and SCell that can be repeated)

Regarding claim 41. The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises NCSG Pattern ID #0 on one or more serving carriers where a measurement
gap is not configured if Gap Pattern ID #0 is configured for the UE on some but not all serving

carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])


Regarding claim 42. The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises NCSG pattern ID #1 on one or more serving carriers where a measurement
gap is not configured if Gap Pattern ID #1 is configured on some but not all serving carriers
including a primary component carrier (PCC) and one or more secondary component carriers
(SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])


Regarding claim 43. The one or more machine-readable media of claim 39, wherein no NCSG
pattern is configured if a measurement gap pattern is configured on all serving carriers including
a primary component carrier (PCC) and one or more secondary component carriers (SCCs).
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.)

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])


Regarding claim 44. The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises a single NCSG pattern with a constant repetition period per serving carrier if no measurement gap is configured among master cell group (MCG) subframes and secondary
cell group (SCG) subframes.
(Andou: See para[0061] for MCG and SCG and Fig. 1 for each repition period being constant as shown)

Regarding claim 45.  The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises NCSG pattern ID #2 on a secondary cell group (SCG) if Gap Pattern ID #0 is
configured for the UE on a master cell group (MCG) and no measurement gap is configured on
the SCG.
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.  See Appendix M for a variety of conditions for which different gap patterns numbers (0, 1, 2, 3) can be applied when no measurement gap is configured on a particular carrier associated, for example with SCG or MCG )

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])

Regarding claim 46. The one or more machine-readable media of claim 39, wherein the NCSG
pattern comprises NCSG pattern ID #3 on a secondary cell group (SCG) if Gap Pattern ID #1 is
configured for the UE on a master cell group (MCG) and no measurement gap is configured on
the SCG.
(Venkob: See para[0138] for gap pattern 0 (gp0) or gap pattern 1 (gp1) that can be assigned and allocated to one or more serving frequencies of the UE.  See Appendix M for a variety of conditions for which different gap patterns numbers (0, 1, 2, 3) can be applied when no measurement gap is configured on a particular carrier associated, for example with SCG or MCG )

Andou teaches eNB performing measurement gap configuration for UE including smaller gaps to realize efficient communication and gap configuration. (Andou: See para[0070] and [0143])

Venkob teaches UE may indicate to eNB a request relating to measurement gap configuration to be done for the UE, after which eNB performs the configuration gap setting for UE. (Venkob: See para[0090])
 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included UE sending a request to eNB for gap configuration, as taught by Venkob, in order to benefit from a UE with enhanced ability of being able to send a request to eNB for gap configurations to be done prior to eNB performing such configurations. (Venkob: See para[0090])



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477